DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1, 4-6, 8, 10-11, 13-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On December 19, 2018, Applicant filed the original claims. The original claims were directed to “the content of the first phosphor is 50 weight % or greater with respect to a total weight of the first sealing member”.
After two office actions, March 4, 2020, and August 26, 2020, Applicant then amended the claims November 23, 2020 to read…
a content of the first phosphor is 50 weight % or greater, and 60 % weight or less with respect to the a total weight of the first sealing member.
On February 19, 2021, Examiner issued an office action where Examiner held this amendment to be new matter as it lacked written description support in the originally filed disclosure.
On May 17, 2021, Applicant responded, on page 9 of 14, and agreed that the above limitation does not find explicit support in the originally filed disclosure. Based upon this 
The species disclosed in the originally filed disclosure are:
Species A: ¶ 0016, where the first phosphor is 50 weight % or greater; and
Species B: ¶ 0019, where the first phosphor is 75 weight % or less, and where the first phosphor is 60 weight % or less.
Species X: the combination of Species A and Species B, no explicit support in the originally filed disclosure.
As stated above Species A was the originally presented invention. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 4-6, 8, 10-11, and 13-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Based upon Applicant’s remarks the amend filed on May 17, 2021 presents only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the reasons stated above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Rejections - 35 USC § 112(a)
	It is Examiner’s position that the subject matter of claim 1 “a content of the first phosphor is 50 weight % or greater, and 60 % weight or less with respect to the a total weight of the first sealing member” is what introduced the 35 USC § 112(a), and led to the restriction by original presentation. Were Applicant to remove the offending clause of the above limitation, “and 60 % weight or less” the 35 USC § 112(a) would be removed. The rational for the 35 US C§ 112(a) can be found below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10-11, and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
The amendment to claim 1 lacks written description support because the claimed range lacks support in the originally filed specification. In re Lukach, 442 F.2d 967 (CCPA 1971).

¶ 0016, where the first phosphor is 50 weight % or greater;
¶ 0019, where the first phosphor is 75 weight % or less, and where the first phosphor is 60 weight % or less.
Applicants in their amendment have created a species of these two genera to create the range of 50 weight % to 60 weight %.  Applicant has not shown that they have possession of this species. This is because both of the different genus’s are not disclosed a bounded ranged. In the first genus the first phosphor could be 50-100 weight %. In the second genus the first phosphor could be 0-75, or 0-60, weight %. Further, these two ranges are the only examples Applicant has given. Examiner was unable to find any other specific examples. Therefore, under MPEP 2163.05(II) and (III), Applicant has support for each of the genus’s individually, but does not have support for the claimed species. In re Wertheim, 541 F.2d 257 (CCPA 1976).
Applicant on page 8-12 of the November 23, 2020 arguments (“Remarks”) states that the above limitation is critical to the claimed invention. Applicant asserts that this is because it is the claimed range which allows for “a green-light device, can have a small spike in the blue region”. Page 9 of Remarks. However, this statement applies only to the second genus, where the range is 60 weight % or less, i.e. 0-60. Nothing in the ¶ 0019, or the rest of the disclosure states that the claimed range 50-60 weight % is critical. Further, based upon Applicant’s ¶ 0019, if one has 0 weight % of the first phosphor the device will still have a small spike in the blue region. This is because Applicant’s states:
The content of the first phosphor 7a in the first sealing member 40a is, for example, preferably 75 weight% or less with respect to the total weight of the first sealing member 40a, and more preferably 60 weight% or less. With such a content, as shown in the light emission spectrum of the light emitting device 100 shown in FIG. 2, the light emitting device 100 can have a small spike in the blue region. Accordingly, a portion of blue light emitted from the first light emitting element la with high light intensity is emitted to outside, so that it is possible to improve light emission intensity of the light emitting device 100. Thus, while increasing the excitation purity of the green light of the light emitting device 100, it is possible to have a light emitting device with even higher light emission intensity.
¶ 0019. Based upon Applicant’s own statement the claimed range is not critical.
	Still further, Applicant’s discussion of the range of 50 weight % can be found in ¶ 0016. This paragraph does not state anything is critical to a range of 50-60 weight %. Rather, this paragraph states that 50 weight % or greater, 50-100 is the necessary range. 
	In the remarks file May 17, 2021 on page 9 of 14 (“Remarks”), Applicant admits that they do not have explicit support for the limitation
a content of the first phosphor is 50 weight % or greater, and 60 % weight or less with respect to the a total weight of the first sealing member
	Applicant relies on Vas-Cath v. Mahurkar, 935 F.2d 1555, 1556 (Fed. Cir. 1991) (citing Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985) for the proposition that the ranges claimed do not need to correspond exactly to those disclosed in the specification. Remarks on page 9.
Ariad Pharma, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010) for the statement that the disclosure must reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter. Id. at 1351.
	Examiner does not disagree with Applicant’s statement in Ariad. However, the Court also stated in Ariad that “the specification fails to meet the written description requirement by describing only a generic invention that it purports to claim.” Id. at 1350. Likewise, Applicant’s specification only describes the generic species of 50 weight % or more (50%-100%). Applicant admittedly does not have support for the specific range claimed. The Court also held “that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.” Id. at 1350 citing Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed.Cir.1997). Here, Applicant has described no species inside of the limitation 50 weight % or greater. Thus, Applicant does not have written description support for the claimed range. Similarly, Applicant has not demonstrated that they actually possessed the claimed range. Id. at 1352. This is because “the specification itself that must demonstrate possession,” Id., and “actual ‘possession’ or reduction to practice outside of the specification is not enough.” Id. Thus, Applicant cannot state it would have been obvious to have this range. This range must be found in the originally filed specification (disclosure).
	Applicant’s originally filed disclosure in conjunction with the limitation at issue does not satisfy their “part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Id. at 1354, citing Enzo Biochem, Inc. v. Gen–Probe Inc., 323 F.3d 956, 970
(Fed.Cir.2002).	

Applicant’s argument that specific range need not be found in the originally filed disclosure is not persuasive as it admittedly lacks written description support, and Applicant does not have possession of the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822